The judgment of the court was pronounced by
Rost, J.
This suit is brought upon a joint and several promissory note of the defendants. S^M. C. Cobb resists the payment, on the ground that she executed the note, without authority from her husband. It is in evidence that she is separated in property from him, and his authorisation clearly results from the receipt given by him to the plaintiffs’ agent.
There is no error in the judgment rendered by the court of the first instance, in favor of the plaintiffs. Judgment affirmed.